                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOSHUA HOSKINS,                                  )
          Plaintiff,                              )
                                                  )
 vs.                                              )
                                                  )          Case No. 19−cv–1303−SMY
 MR. JOHNSON,                                     )
 MR. VANDEKEROVE,                                 )
 DANIEL HARRISS,                                  )
 MR. MUMBOWER,                                    )
 L. LOVE,                                         )
 C. WALL,                                         )
 KITTESS,                                         )
 GRITTALE,                                        )
 C. SWISHER,                                      )
 MR. KULICH,                                      )
 MR. GROVE,                                       )
 MR. FRANK,                                       )
 MR. BAKER,                                       )
 MR. MYERS,                                       )
 MR. HECK,                                        )
 MR. ADAMS,                                       )
 MR. LIVELY,                                      )
 MR. DUDEK,                                       )
 MR. COOLEY,                                      )
 MR. BAILEY,                                      )
 MR. BELL,                                        )
 MR. JUSTICE,                                     )
 SCOTT THOMPSON,                                  )
 B. BLUM, and                                     )
 MR. MERACLE                                      )
                                                  )
                             Defendants.          )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Joshua Hoskins, an inmate currently incarcerated at Pinckneyville Correctional

Center (“Pinckneyville”), has filed an action pursuant to 42 U.S.C. § 1983 for alleged deprivations

of his constitutional rights during his time at Pinckneyville base upon an alleged excessive use of

                                                1
force incident on September 4, 2019. (Doc. 1). Before the Court is Plaintiff’s Motion for

Preliminary Injunction. (Doc. 6). For the following reasons, the Motion is DENIED without

prejudice.

       Plaintiff alleges that members of the prison staff have threatened to ensure that surveillance

video showing the September 4, 2019 excessive force incident would be lost, destroyed or

otherwise rendered unavailable. (Id., pp. 1-3). He requests that the Court issue a preliminary

injunction ordering the warden of Pinckneyville (Scott Thompson) to immediately produce the

video recordings to the Court. (Id., pp. 4-5). To obtain injunctive relief, whether through a

temporary restraining order (“TRO”) or preliminary injunction under Rule 65(a) or (b) of the

Federal Rules of Civil Procedure, Plaintiff must demonstrate that (1) his underlying case has some

likelihood of success on the merits; (2) no adequate remedy at law exists; and (3) he will suffer

irreparable harm without the relief. Merritte v. Kessel, 561 F. App’x 546, 548 (7th Cir. 2014)

(citing Woods v. Buss, 496 F.3d 620, 622 (7th Cir. 2007)). Further, the Prison Litigation Reform

Act (“PLRA”) requires that any grant of preliminary injunctive relief or TRO “shall extend no

further than necessary to correct the violation of the Federal right of a particular plaintiff or

plaintiffs” and cannot issue “unless the court finds that such relief is narrowly drawn, extends no

further than necessary to correct the violation of the Federal right, and is the least intrusive means

necessary to correct the violation of the Federal right.” 18 U.S.C. § 3626(a)(2).

       Discovery materials such as video footage is normally produced by one party to the

requesting party, rather than being submitted to the Court as Plaintiff requests. Moreover,

Plaintiff’s Motion is really a motion to preserve evidence, which is unnecessary as a party has a

duty to preserve evidence when he knows, or should have known, that litigation is imminent.

Norman-Nunnery v. Madison Area Technical Coll., 625 F.3d 422, 428 (7th Cir. 2010); Trask-



                                                  2
Morton v. Motel 6 Operating L.P., 534 F.3d 672, 681 (7th Cir. 2008). In other words, a party has

a duty to preserve evidence over which it had control and reasonably knew or could reasonably

foresee was material to a potential legal action. Joseph v. Carnes, 566 F. App'x 530, 535 (7th Cir.

2014) (quotation omitted). This duty attaches when the defendant is put on notice of impending

litigation. Trask-Morton, 534 F.3d at 681. While a properly-exhausted grievance should be

sufficient to put Pinckneyville’s administration on notice to preserve any video evidence relevant

to Plaintiff’s claim, out of an abundance of caution, the Court will provide the Warden of

Pinckneyville with a copy of this Order as he has not yet been served in this case.

       Accordingly, Plaintiff’s Motion for Preliminary Injunction (Doc. 6) is DENIED without

prejudice. Plaintiff’s Complaint will be screened under 28 U.S.C. § 1915A via separate order.

The Clerk of Court is DIRECTED to forward a copy of this Order to Acting Warden Scott

Thompson.

       IT IS SO ORDERED.

       DATED: January 30, 2020

                                                             s/ STACI M. YANDLE
                                                             United States District Judge




                                                 3
